DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, 8-10, 13-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally parallel” in claims 2 and 13 is a relative term which renders the claim indefinite. The term “generally parallel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How close to parallel is “generally parallel”? What deviation from parallel is included/precluded by said term? For purposes of examination, the examiner will consider said term as “parallel.”
The term “generally tubular” in claims 2 and 13 is a relative term which renders the claim indefinite. The term “generally tubular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How close to tubular is “generally tubular”? What deviation from tubular is included/precluded by said term? For purposes of examination, the examiner will consider said term as “tubular.”
The term “generally concentric” (2X) in claim 2 (also in claims 8, 9, 13, 18, and 19) is a relative term which renders the claim indefinite. The term “generally concentric” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How close to concentric is “generally concentric”? What deviation from concentric is included/precluded by said term? For purposes of examination, the examiner will consider said term as “concentric.”
The term “generally laterally” in claims 2 and 13 is a relative term which renders the claim indefinite. The term “generally laterally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How close to lateral is “generally laterally”? What deviation from lateral is included/precluded by said term? For purposes of examination, the examiner will consider said term as “laterally.”
The term “generally rearward” (2X) in claim 3 (also in claims 4, 6, 14, 15, and 16) is a relative term which renders the claim indefinite. The term “generally parallel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How close to rearward is “generally rearward”? What deviation from rearward is included/precluded by said term? For purposes of examination, the examiner will consider said term as “rearward.”
The term “generally constant” in claims 10 and 20 is a relative term which renders the claim indefinite. The term “generally constant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How close to constant is “generally constant”? What deviation from constant is included/precluded by said term? For purposes of examination, the examiner will consider said term as “constant.”
The term “approximately equal” in claims 10 and 20 is a relative term which renders the claim indefinite. The term “approximately equal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How close to equal is “approximately equal”? What deviation from equal is included/precluded by said term? For purposes of examination, the examiner will consider said term as “equal.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 10, 12, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oglesby (11287200).
In reference to claim 1, Oglesby discloses a gas block for a firearm, said gas block comprising: 
a gas block body comprising a barrel passage configured to receive a barrel of the firearm therethrough, a tapered recess, and a threaded aperture (figures 14-51: gas block body 150, tapered recess 163, threaded aperture 164), wherein: 
the barrel extends along a longitudinal axis (figures 33-36, 43-45, and 49-51, the longitudinal axis can be considered the longitudinal axis of gas tube 30, which the barrel extends along, i.e., closely and parallel to); 
the gas block body extends along the longitudinal axis when the gas block is installed on the firearm (figures 33-36, 43-45, and 49-51); and 
the gas block body has a gas port in the barrel passage configured to align with a gas orifice of the barrel when the gas block is installed on the firearm (figures 14-51, gas port 161); 
a wedge configured to be at least partially received in the tapered recess when the gas block is installed on the firearm (figures 14-51, wedge 187); 
an externally threaded nut configured to engage the threaded aperture of the gas block body and press the wedge into the tapered recess when the gas block is installed on the firearm (figures 14-51, nut 180).

In reference to claim 8, Oglesby discloses the claimed invention (figure 51: the tapered recess that receives wedge 187 completely encircles and is generally concentric with the longitudinal axis of gas tube 30; the wedge 187 forms a collet, as claimed).
In reference to claim 10, Oglesby discloses the claimed invention (figures 29, 30, 44, and 45, the wedge 187 is thicker at the forward end, i.e., the left-hand end; the slope of the wedge is approximately equal to the slope of the tapered recess, as shown in figures 34, 45, and 51; the dimensions of the wedge 187 are as claimed, as shown in figures 29 and 30).
In reference to claim 12, Oglesby discloses the claimed invention, as set forth above in the reference to claim 1.
In reference to claim 18, Oglesby discloses the claimed invention, as set forth above in the reference to claim 8.

Allowable Subject Matter
Claims 5, 7, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-4, 6, 9, 13-16, and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Vuksanovich (8161864), Pachmayr et al. (3123929), Beaty (2006/0283318), Clark (2011/0179945), Gomez (2014/0033590), Kitchen (2017/0336159), and Salinas (2022/0221238).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641